         Case 6:20-cv-00455-ADA Document 34 Filed 11/20/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                §     CIVIL ACTION 6:20-cv-00454-ADA
 BRAZOS LICENSING AND                       §     CIVIL ACTION 6:20-cv-00455-ADA
 DEVELOPMENT,                               §     CIVIL ACTION 6:20-cv-00455-ADA
           Plaintiff,                       §     CIVIL ACTION 6:20-cv-00456-ADA
                                            §     CIVIL ACTION 6:20-cv-00457-ADA
                                            §     CIVIL ACTION 6:20-cv-00458-ADA
                                            §     CIVIL ACTION 6:20-cv-00459-ADA
                                            §     CIVIL ACTION 6:20-cv-00460-ADA
 v.                                         §     CIVIL ACTION 6:20-cv-00461-ADA
                                            §     CIVIL ACTION 6:20-cv-00462-ADA
                                            §     CIVIL ACTION 6:20-cv-00463-ADA
 MICROSOFT CORPORATION,                     §     CIVIL ACTION 6:20-cv-00464-ADA
          Defendant.                        §     CIVIL ACTION 6:20-cv-00465-ADA

       JOINT MOTION TO ENTER FIRST AMENDED SCHEDULING ORDER
TO THE HONORABLE COURT:

       Pursuant to the Court’s November 10, 2020 Order, the Parties jointly move to amend the

scheduling ordering in accordance with Version 3.2 of the Court’s Order Governing Proceeding

entered November 5, 2020. The Parties have adopted the Markman briefing format in OGP 3.2 in

the Proposed First Amended Scheduling Order attached as Exhibit A.


Date: November 20, 2020                   Respectfully submitted,

                                   By:    /s/ James L. Etheridge
                                          James L. Etheridge
                                          Texas Bar No. 24059147
                                          Ryan S. Loveless
                                          Texas Bar No. 24036997
                                          Brett A. Mangrum
                                          Texas Bar No. 24065671
                                          Travis L. Richins
                                          Texas Bar No. 24061296
                                          Jeff Huang
Case 6:20-cv-00455-ADA Document 34 Filed 11/20/20 Page 2 of 3




                           Etheridge Law Group, PLLC
                           2600 E. Southlake Blvd., Suite 120 / 324
                           Southlake, TX 76092
                           Tel.: (817) 470-7249
                           Fax: (817) 887-5950
                           Jim@EtheridgeLaw.com
                           Ryan@EtheridgeLaw.com
                           Brett@EtheridgeLaw.com
                           Travis@EtheridgeLaw.com
                           Jeff@EtheridgeLaw.com

                           Mark D. Siegmund
                           State Bar No. 24117055
                           mark@waltfairpllc.com
                           Law Firm of Walt, Fair PLLC.
                           1508 North Valley Mills Drive
                           Waco, Texas 76710
                           Telephone: (254) 772-6400
                           Facsimile: (254) 772-6432

                           Counsel for Plaintiff WSOU Investments, LLC


                           /s/ Irene Yang (with permission)
                           Barry K. Shelton
                           Texas State Bar No. 24055029
                           SHELTON COBURN LLP
                           311 RR 620 S, Suite 205
                           Austin, TX 78734
                           Telephone: (512) 263-2165
                           Fax: (512) 263-2166
                           bshelton@sheltoncoburn.com

                           Of Counsel

                           Michael J. Bettinger
                           Irene Yang
                           SIDLEY AUSTIN LLP
                           555 California St., Suite 2000
                           San Francisco, CA 94104
                           Telephone: (415) 772-1200
                           Fax: (415) 772-7400
                           mbettinger@sidley.com
                           irene.yang@sidley.com
            Case 6:20-cv-00455-ADA Document 34 Filed 11/20/20 Page 3 of 3




                                            Richard A. Cederoth
                                            John W. McBride
                                            SIDLEY AUSTIN LLP
                                            1 South Dearborn St.
                                            Chicago, IL 60603
                                            Telephone: (312) 853-7000
                                            Fax: (312) 853-7036
                                            rcederoth@sidley.com
                                            jwmcbride@sidley.com

                                            Attorneys for Defendant Microsoft Corporation



                               CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE]- Document Filing System, to all counsel of record, on November

20, 2020.

                                            /s/ James L. Etheridge
                                            James L. Etheridge
